In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-18-00334-CV


              JOSE RICARDO BACA AND MARIA BACA, APPELLANTS

                                            V.

                   SAFECO INSURANCE COMPANY OF INDIANA,
                 JOHN ADAMS, AND RYAN BASINGER, APPELLEES

                          On Appeal from the 222nd District Court
                                 Deaf Smith County, Texas
             Trial Court No. CI-20161-136, Honorable Roland D. Saul, Presiding

                                    August 26, 2019

                            MEMORANDUM OPINION
                    Before CAMPBELL and PIRTLE and PARKER, JJ.


      Appellants, Jose Ricardo Baca and Maria Baca, have filed a motion seeking

voluntary dismissal of their appeal.    The Court finds the motion complies with the

requirements of Rule of Appellate Procedure 42.1(a)(1) and that granting the motion will

not prevent any party from seeking relief to which it would otherwise be entitled. As no

decision of the Court has been delivered to date, we grant the motion. The appeal is

dismissed. Because the motion does not address costs, costs will be taxed against
appellants. TEX. R. APP. P. 42.1(d). No motion for rehearing will be entertained and our

mandate will issue forthwith.


                                                      Per Curiam




                                           2